Citation Nr: 1549182	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-11 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A.  1151, for residuals including peroneal nerve injury, claimed as resulting from left ankle surgery performed by VA in November 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from May 1982 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The Board denied this appeal in a September 2014 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2015, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the decision and remanded the matter to the Board for action consistent with the terms of the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the now vacated decision September 2014 decision, the Board stated that the Veteran requested a hearing before the Board in December 2011, the hearing was scheduled for a date in March 2013, and the Veteran cancelled the hearing.  

In the JMR, the Parties agreed that the record does not contain any documents indicating that the Veteran wished to cancel the March 2013 hearing.  They also agreed that the January 15, 2013 letter scheduling the hearing does not include the Veteran's complete address because it did not have the Route and Lot designations that are part of his address.  The Parties agreed that on remand the Board must schedule a new hearing and ensure that the Veteran is properly notified of the hearing time, date, and location.  

It is noted that the Veteran's representative provided an Informal Hearing Presentation in October 2015.  The representative noted the Parties' agreement regarding the hearing but did not say whether the Veteran still wanted a hearing.  Such a statement would have been helpful to the Board, as it is still very unclear that the Veteran actually wants a hearing, in light of the above.  

If the Veteran does still want a Board hearing and was not notified of the previously scheduled hearing because of the address problem, then the Board certainly wants him to have a full hearing in a timely manner and regrets that he was not properly notified.  However, if he does not want a hearing, such information would have avoided further delay.  As it stands, the Board must assume that the Veteran still wants to attend a Board hearing in light of the actions of the JMR.

The Veteran requested a Board hearing by live videoconference in his May 2012 VA Form 9.  The January 2013 letter that the Parties referred to indicates that he was scheduled for a Board videoconference hearing.  The language of the JMR is unambiguous.  The Board must remand this case to the AOJ in order to comply with the remand from the Court.  

Accordingly, the case is REMANDED for the following action:

Ensure that the Veteran is scheduled for a Board hearing via videoconference and that the Veteran is properly notified of the hearing time, date, and location.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




